IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ROBERT N. STRONG,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-179

LYNETTE M. STRONG,

      Appellee.


_____________________________/

Opinion filed July 26, 2016.

An appeal from the Circuit Court for Okaloosa County.
John "Jay" Gontarek, Judge.

Brian P. North of Kenny Keigh & Associates, Fort Walton Beach, for Appellant.

Andrew D. Wheeler of Matthews & Jones, LLP, Destin, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., ROWE, and MAKAR, JJ., CONCUR.